Citation Nr: 0937759	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-35 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for posttraumatic 
stress disorder, for the purpose of receiving accrued 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1970.  The Veteran died in May 2006 and the appellant is his 
surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD), for the purpose of 
receiving accrued benefits is addressed in the Remand portion 
of the decision below and is remanded to the RO via the 
Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had a diagnosis of PTSD that was associated 
with a reported stressor which has been verified to have 
occurred during his period of active military service.

2.  The medical evidence of record shows that the Veteran's 
active military service resulted in a psychiatric disorder 
which contributed to cause his death.




CONCLUSION OF LAW

A disability incurred in or aggravated by service caused or 
contributed substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
appellant's claim for entitlement to service connection for 
the cause of the Veteran's death as the Board is taking 
action favorable to the appellant by granting service 
connection for the cause of the Veteran's death.  As such, 
this decision poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA death benefits are payable to the surviving spouse of a 
Veteran if the Veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2008).  In order to establish service connection for the 
cause of the Veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.


In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the Veteran's death.  38 C.F.R. § 3.312(b), 
(c).

At the time of the Veteran's death, service connection was 
not in effect for any disability.

An April 18, 2006 letter from a VA psychologist stated that 
the Veteran was being treated for PTSD and

struggled with depressive symptoms that 
have added to his distress.

Although [the Veteran] has made some 
progress, his PTSD symptoms continue to 
significantly impair his daily 
functioning.  He reports a persistent 
re-experiencing of traumatic events; a 
persistent avoidance of stimuli 
associated with the war; 
irritability/anger outbursts; war-related 
guilt, a numbing of general 
responsiveness, and a persistent 
increased arousal.

The Veteran died on May [redacted], 2006, at the age of 59.  The 
certificate of death reported the immediate cause of death as 
brain trauma.  The underlying cause of death was listed as 
self-inflicted gunshot wound.  The certificate stated that 
the self-inflicted gunshot wound was intentional and the 
manner of the Veteran's death was listed as suicide.

A July 2006 coroner's report recounted the events surrounding 
the Veteran's death, which had been directly witnessed by a 
pastor of the appellant's church.  The report stated that the 
coroner had spoken with a VA psychologist, who had summarized 
the Veteran's mental health history.  The report stated that 
the Veteran

presented with symptoms of depression, 
alcohol dependence and [PTSD]. . . . 
Overall, the [Veteran's] progress was 
inconsistent with occasional alcohol 
relapses and varying periods of 
non-compliance with both psychological 
treatment and psychiatric medication.

In 2006, the [Veteran] completed a 
year-long group therapy program focusing 
primarily on his [PTSD] and was taking 
the following psychiatric medications: 
wellbutrin, remeron, trazadone and 
klonopin.  Shortly thereafter, a series 
of circumstantial stressors (e.g., wife 
partially paralyzed from a car accident, 
fire in their home, worsening financial 
problems, negative news about his 
application for a service connected 
disability) were suspected to have added 
to his chronic depression.  Attempts to 
engage the decedent in additional 
treatment proved to be unsuccessful.

The medical evidence of record shows that the Veteran's death 
was the result of suicide which was in turn caused by a 
psychiatric disorder.  The medical evidence of record shows 
that at the time of the Veteran's death, diagnoses of PTSD 
and major depressive disorder had been made.  While the 
medical evidence of record does not state which of these 
psychiatric disorders caused his death, the medical evidence 
of record shows that the Veteran was admitted for psychiatric 
treatment after a previous suicide attempt in November 2004.  
A November 2004 letter from a VA psychologist, dated a few 
days after the suicide attempt, stated that the Veteran had 
"been hospitalized in [a VA medical center] since November 
1st due to [PTSD] and Major Depression. . . . his PTSD and 
depression are chronic illnesses that periodically worsen 
with stressful events."  As such, the medical evidence of 
record shows that the Veteran's PTSD was felt to be at least 
partially related to his November 2004 suicide attempt.  
There is no medical evidence of record which states that the 
Veteran's PTSD was not the psychiatric disorder which 
contributed to cause the Veteran's death.  Therefore, based 
on the findings made at the time of the November 2004 suicide 
attempt, the preponderance of the medical evidence of record 
shows that Veteran's PTSD was at least part of the 
psychiatric disorder which contributed to cause the Veteran's 
death.  Accordingly, if the Veteran's PTSD is related to 
active military service, service connection for the cause of 
the Veteran's death is warranted.

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2008).  A 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of DSM-IV.  38 C.F.R. § 4.125 (2008).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The medical evidence of record includes numerous diagnoses of 
PTSD that conform to DSM-IV criteria.

Prior to the Veteran's death, multiple claims had been 
submitted for entitlement to service connection for PTSD.  
These claims were repeatedly denied on the basis that there 
was no objective evidence that established that the Veteran 
"engaged in combat with the enemy" and there was insufficient 
evidence to corroborate his claimed stressors.  See 
VAOPGCPREC 12-99; 65 Fed. Reg. 6257 (2000).  In this regard, 
there are no references to combat in the Veteran's service 
personnel records and he did not earn any decorations, 
medals, badges, ribbons, or awards indicative of 
participation in combat.

A March 2000 VA psychology note included a DSM-IV compliant 
diagnosis of PTSD.  The note listed the Veteran's traumatic 
stressors as

[Military Occupational Specialty] was 
electronic technician, worked on 
communications equip[m]ent, assigned to 
other units (Danang, Marines - 3rd 
Division), 14 confirmed kills . . . In 
Danang, following flamethrower, went out 
to identify burned and mutilated bodies 
that were [Vietcong] . . . friend killed 
by mortar fire - pulled body from rubble 
and head fell off . . . getting mortared 
at night.

The Veteran gave further details about the mortar attacks in 
a January 2001 stressor statement.

The second half of my tour of duty in 
[Vietnam] was spent in the northern city 
of Dong Ha.  Dong Ha was just south of 
the [Demilitarized Zone].  Again the 
dates are fuzzy but the following action 
still gives me nightmares and flashbacks.  
There were three ammo dumps in Dong Ha.  
The Marine ammo dump, the Army ammo dump 
and the Navy ammo dump.  During a 
firefight, the [Vietcong] had managed to 
blow up one of these dumps and eventually 
all three.  A mortar hit one of the 
perimeter guard stations in which 2 of 
our friends (names forgotten) were on 
guard duty.  I was one of 2 or 3 who 
rushed down to the guard shack to see if 
I could help.

In December 2004, the Veteran submitted photocopies of the 
envelope of an official U.S. Navy letter mailed to him during 
military service.  The envelope had been address to the 
Veteran at "Naval Station Danang."  This address line had 
been scribbled out and in its place was written "Dong Ha APO 
96362."  The letter was date stamped in July 1968.  Along 
with this envelop, the Veteran submitted copies of 
photographs of him during military service.  One photograph 
shows the Veteran standing in front of a sign which reads 
"NAVSUPPACT COMM. DET.  DONG HA LIMITED AREA."  Other 
photographs show black and white smoke rising from a military 
base, to which the Veteran wrote captions indicating that the 
smoke was coming from ammunition dumps which had been hit by 
enemy attacks at Dong Ha.  Further photographs show a damaged 
building with a collapsed roof, for which the Veteran wrote a 
caption indicating that the photographs were of his sleeping 
quarters after a mortar attack.

A May 2006 response from the U.S. Armed Services Center for 
Unit Records Research (CURR) stated that

[w]e are able to verify that during 
August and September 1967, the Danang 
area came under enemy attack.  On August 
28, 1967, Dong Ha was hit by three 
separate enemy attacks, totaling about 
150 rocket and artillery rounds that 
destroyed two aircraft and damaged twenty 
four.  A fuel dump and an ammunition dump 
also exploded.  The Marble Mountain Air 
Facility was also hit on that date.  On 
September 2, 1967, the Danang Air Base 
came under enemy rocket fire.  We are 
also able to verify that the Danang area 
also came under heavy enemy rocket and 
mortar fire several times during 1968, to 
include the January 1968 TET Offensive.

The Veteran's service personnel records show that he was 
transferred to NAVSUPPACT in Danang on August 11, 1967, 
arrived in Vietnam on September 7, 1967, and arrived in 
Danang on October 11, 1967.  The Veteran's service personnel 
records show that the Veteran was transferred out of Vietnam 
on October 7, 1968.  There is no evidence of record that the 
Veteran was absent from his unit at the time between October 
1967 and October 1968.  Thus, the Veteran's service personnel 
records show that he was at Danang during a period of time in 
which CURR stated "that the Danang area . . . came under 
heavy enemy rocket and mortar fire . . . to include the 
January 1968 TET Offensive."  Accordingly, there is credible 
supporting evidence of record which corroborates the 
Veteran's claimed stressor.  See Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997) (holding that corroboration does not 
require "that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process."); see also Pentecost v. Principi, 16 
Vet. App. 124, 128-29 (2002) (finding that while the 
Veteran's unit records did not specifically show that he was 
present during the alleged rocket attacks, "the fact that he 
was stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to the attacks.").  As such, the Board finds that the Veteran 
had a diagnosis of PTSD that was associated with an 
in-service stressor which is corroborated by credible 
supporting evidence.  See 38 C.F.R. § 3.304(f).

Accordingly, applying the doctrine of reasonable doubt, the 
medical evidence of record shows that the Veteran's active 
military service resulted in a psychiatric disorder which 
substantially or materially caused the Veteran's death.  
Accordingly, service connection for the cause of the 
Veteran's death is warranted.  Id.


ORDER

Service connection for the cause of the Veteran's death is 
granted.


REMAND

A February 2007 rating decision denied entitlement to service 
connection for PTSD, for the purpose of receiving accrued 
benefits.  In April 2007, the appellant submitted a statement 
which said "Please consider this my [Notice of 
Disagreement].  I beli[e]ve my husband's death was related to 
his PTSD.  I would like a de nova review by a [Decision 
Review Officer.]  Attached is additional medical evidence."  
The additional attached medical evidence included an April 
2006 letter from a VA psychiatrist which stated that "I 
believe that there is sufficient evidence to warrant a 
reconsideration of [the veteran's] request to be service 
connected for PTSD."  In light of the findings made as to 
the issue decided herein, the appellant's April 2007 
statement must be construed as filing a disagreement not only 
with the denial of service connection for the cause of the 
veteran's death, but also with the denial of entitlement to 
service connection for PTSD, for the purpose of receiving 
accrued benefits.

The filing of a notice of disagreement initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  VA has not yet issued a statement of the case as to 
the issue of entitlement to service connection for PTSD, for 
the purpose of receiving accrued benefits.  38 C.F.R. § 19.26 
(2008).  The Board is, therefore, obligated to remand this 
issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).
Accordingly, the case is remanded for the following action:

The RO must issue a statement of the case 
and notification of the veteran's 
appellate rights on the issue of 
entitlement to service connection for 
PTSD, for the purpose of receiving 
accrued benefits.  See 38 C.F.R. 
§§ 19.29, 19.30 (2008).  The appellant 
and her representative are reminded that 
to vest jurisdiction over this issue with 
the Board, a timely substantive appeal to 
the February 2007 rating decision must be 
filed.  38 C.F.R. § 20.202 (2008).  If 
the appellant perfects the appeal as to 
this issue, the case must be returned to 
the Board for appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


